Exhibit 10.12

 

Axcelis Technologies, Inc.

Named Executive Officer Base Compensation at March 14, 2017

 

This Exhibit discloses the current understandings with respect to base
compensation between Axcelis Technologies, Inc. (the “Company”) and each of:

 

                  the Company’s principal executive officer (Mary G. Puma),

 

                  the Company’s principal financial officer (Kevin J. Brewer),
and

 

                  the three most highly compensated other executive officers
serving as executive officers at December 31, 2016.

 

These executive officers are referred to herein as “named executive officers” or
“NEOs.”

 

Mary G. Puma and the Company have entered into a written agreement addressing a
minimum level of base salary due to the executive. The Company’s Amended and
Restated Employment Agreement with Ms. Puma (“Puma Employment Agreement”) is
listed as an Exhibit to this Form 10-K.  Each of the other NEOs and the Company
have entered into an Executive Separation Pay Agreement dated as of March 5,
2015 in which a termination without cause will entitle the executive to year of
separation pay.  The form of Executive Separation Pay Agreement is listed as an
Exhibit to this Form 10-K.

 

The Company maintains that all executive officers, other than Ms. Puma, are
employees at will and that the Company has no obligation to continue their
employment, other in cases where such obligation arises under the Change of
Control Agreements described in our Proxy Statement and filed as an Exhibit to
this Form 10-K.

 

Rate of Base Pay

 

In the course of the employment relationship with each NEO, the Company
communicates to the named executive officer the amount of base salary approved
by the Compensation Committee of the Board of Directors, which compensation is
subject to change in the discretion of the Compensation Committee of the Board
of Directors (provided Ms. Puma’s employment agreement sets a minimum base pay
amount). The following table sets forth the annual base salary as communicated
to the named executive officers of the Company as in effect on March 8, 2016:

 

Named Executive Officer

 

Title

 

Rate of Annual
Base Pay

 

Mary G. Puma

 

President and Chief Executive Officer

 

$


585,000 

 

Kevin J. Brewer

 

Executive VP and Chief Financial Officer

 

$


385,000 

 

William Bintz

 

Executive VP, Engineering and Marketing

 

$


330,000 

 

John E. Aldeborgh

 

Executive VP, Global Customer Operations

 

$


330,000 

 

Lynnette C. Fallon

 

Executive VP HR/Legal and General Counsel

 

$


320,000 

 

 

 



--------------------------------------------------------------------------------